Bakues, J.
(dissenting). The case of Hayes v. Douglas Co. 92 Wis. 429, 65 N. W. 482, involved the same statute that is involved in the case before us, and is expressly overruled by the majority opinion. The cases of Watkins v. Milwaukee, 52 Wis. 98, 8 N. W. 823; Liebermann v. Milwaukee, 89 Wis. 336, 61 N. W. 1112; Kersten v. Milwaukee, 106 Wis. 200, 81 N. W. 948; and Spence v. Milwaukee, 132 Wis. 669, 113 N. W. 38, are likewise overruled. When the foregoing cases were decided, secs. 11 and 12 of subeh. YII of ch. 184, Laws of 1874, being the charter of the city of Milwaukee, were in effect. Sec. 11 provided for a remedy by appeal, and sec. 12 made such remedy exclusive. I think, in substance *316•and effect, the case of Harrison v. Milwaukee, 49 Wis. 247, 5 N. W. 326, is also overruled. This case involved an assessment for benefits accruing from the extension of a waterworks ■system, and the provision pertaining to- this improvement (sec. 19, subch. X, ch. 184, Laws .of 1874) provided for a remedy by appeal, but did not make it exclusive. If, how•ever, the remedy provided was adequate, it was exclusive in the absence of an express declaration to that effect. Meyer v. Garthwaite, 92 Wis. 571, 66 N. W. 704; Burnham v. Norton, 100 Wis. 8, 75 N. W. 304; Goyke v. State, 136 Wis. 557, 117 R. W. 1027, 1126; A. H. Stange Co. v. Merrill, 134 Wis. 514, 115 N. W. 115; Washington Co. v. Schrupp, 139 Wis. 219, 120 N. W. 856; Potter v. Frohbach, 133 Wis. 1, 112 N. W. 1087.
The real princijde underlying the decision in Hayes v. Douglas Co., the numerous Milwaukee special assessment cases cited, and Stange Co. v. Merrill, is that the statutory remedy was not exclusive because it did not furnish a full measure of relief. The party complaining had a right to resort to equity to prevent a threatened cloud being placed on his title, and if the cloud had attached before suit was begun, then resort might be had to equity to remove it. The main purpose of the appeal statutes referred to probably was to prevent the •granting of injunctive relief, although it is by no means certain that they do so.
If on an appeal all rights and remedies can be asserted by the property owner that he could obtain in an equitable action, then it is wholly immaterial to the municipality whether the proceeding is by appeal or in equity; in fact the former may ■operate to its disadvantage. In an equity case the court has discretion to deny costs, while it must award them on the appeal. If the remedy by appeal is inadequate, that is a good reason for holding that it is not exclusive. If it is adequate, nothing is gained by overruling the decisions referred to. The decision can have little practical effect except as to pend*317ing cases. Attorneys and litigants had a right to rely on an established rule of practice, and it seems to me it was wholly useless to indulge in any such a wanton slaughter of cases to-accomplish nothing. I desire to further suggest that in my judgment the decision in the present case is not in harmony with that in Northern Pac. R. Co. v. Douglas Co. 145 Wis. 288, 130 N. W. 246, which involved the same statutes that are here involved. An artistic distinction is drawn between the cases, but it seems to me to be a distinction without a difference. In the Northern Pacific Case the city officers erred in making a special assessment against property for a street improvement which they considered adjacent to the property,, but which this court holds was not “adjacent” within the meaning of the law. In the cases we are considering the city officers erred in making an assessment against property that-was abutting and adjacent, but which was exempt from assess^ ment by reason of having already contributed all the law permitted to be assessed for such purposes. It is said that the Northern Pacific Case does not fall under the appeal statute because the land “was not affected by the improvement.” It seems to me that, where a large amount of tax is levied against a lot for repairing a street, such lot is decidedly affected by the improvement. If' it were thought that the words quoted pertained to enhancement of value because of the improvement, still the appeal would lie. The court found on sufficient evidence that the value of the lot was enhanced to the amount of the assessment, and it follows that the lot-must have been “affected” by it. Making two classes of cases, in one of which property owners must seek relief against special assessments by appeal and in the other by an action in equity, is liable to lead to undesirable confusion. I think the former decisions of the court should be adhered to.
Winslow, O. J. I concur in the views of Mr. Justice-BARNES.